          Case 2:15-cr-00003-KJM Document 156 Filed 05/08/20 Page 1 of 10

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:15-CR-00003-KJM
12                       Plaintiff,
13             v.                                       ORDER
14    PAUL JOHNSON,
15                       Defendant.
16

17                  Defendant brings an emergency motion seeking compassionate release and a

18   reduction of his sentence to time served under 18 U.S.C. § 3582(c)(1)(A)(i). Originally he

19   brought the motion in an effort to avoid being transferred to a new facility, but he was transferred

20   before the court was able to decide the motion. Defendant has confirmed for the court that he is

21   not withdrawing his motion; rather he continues to seek release from the federal Bureau of

22   Prisons (BOP) where he remains housed, albeit at a different facility. He seeks release in light of

23   the increased risks to his health he says the coronavirus (“COVID-19”) pandemic poses to him as

24   someone who is in custody, with his particular health issues. For the following reasons, the court

25   cannot find on this record that compelling reasons exist to grant defendant’s motion.

26   I.       BACKGROUND

27                  It cannot reasonably be disputed that “[d]ue to the novel coronavirus pandemic, we

28   are in extraordinary times.” United States v. Daniels, No. 19-CR-00709-LHK (NC), 2020 WL
                                                       1
      Case 2:15-cr-00003-KJM Document 156 Filed 05/08/20 Page 2 of 10

 1   1815342, at *2 (N.D. Cal. Apr. 9, 2020) (internal quotation marks and citation omitted). The
 2   crisis triggered by the virus is global, leading to many emergency declarations, including a
 3   presidentially-declared national emergency. See Proclamation No. 9994, 85 Fed. Reg. 15,337
 4   (Mar. 13, 2020).
 5                   As the coronavirus has spread throughout the United States, it has reached jails
 6   and correctional facilities as well. See, e.g., Daniels, 2020 WL 1815342, at *3 (citing Timothy
 7   Williams, et al., Jails are Petri Dishes, N.Y. Times (Mar. 31, 2020)1). As of May 5, 2020, the
 8   BOP reported 2,066 federal inmates and 359 BOP staff diagnosed with the virus and 41 inmate
 9   deaths.2 According to BOP counsel, there have not been any reported cases at defendant’s current
10   facility, FCI Mendota. Opp’n at 3. Responding to the risks in the federal prisons, Attorney
11   General William Barr has issued two memoranda to the BOP Director, directing BOP to
12   maximize the release of inmates to home confinement at institutions most affected by COVID-19,
13   by making individualized determinations balancing inmates’ vulnerability to infection and public
14   safety. See Mem. from U.S. Att’y Gen. William Barr to Director of Bureau of Prisons (April 3,
15   2020) (second memorandum supplementing original after passage of the CARES Act).3
16                   Defendant Paul Johnson was convicted of two counts of making false statements
17   within the jurisdiction of the U.S. Forest Service and U.S. Bureau of Alcohol, Tobacco, Firearms,
18   and Explosives, respectively, regarding a vehicle fire in the El Dorado National Forest, in
19   violation of 18 U.S.C. § 1001. Minutes for Sentencing, ECF No. 131; Indictment, ECF No. 1.
20   On February 23, 2018, the previously assigned district judge sentenced Johnson to 41 months
21

22
            1
                https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html.
23

24          2
             As have other courts, this court takes judicial notice of the information presented by the
     BOP at https://www.bop.gov/coronavirus/. See Daniels, 2020 WL 1815342, at *3. That
25
     information does not report any infections or deaths at the federal correctional institutions at Taft
26   or Mendota.

27          3
                https://www.justice.gov/file/1266661/download.
28
                                                        2
       Case 2:15-cr-00003-KJM Document 156 Filed 05/08/20 Page 3 of 10

 1   imprisonment and 24 months supervised release. Id. His current release date is January 18, 2021.
 2   Mot., ECF No. 143, at 7.
 3                  Defendant is 31 years old, and was recently transferred from Taft Correctional
 4   Institution (“FCI Taft”), a privately-run prison which was scheduled to close at the end of April
 5   2020, to FCI Mendota. Mot. at 8 (citing Ex. 1, ECF No. 143-1 (Letter to Director of Federal
 6   Bureau of Prisons from Congressman Kevin McCarthy and Senator Dianne Feinstein); Mot., Ex.
 7   5, ECF No. 143-5 (Memorandum from Taft Correctional Institution to Camp Inmate Population);
 8   Renewed Mot., ECF No. 153, at 6.
 9                  Defendant originally filed the instant motion for compassionate release on Sunday,
10   April 12, 2020. Mot. A day later, on April 13, defendant filed a related motion for a temporary
11   restraining order (TRO) barring FCI Taft from transferring defendant to another institution before
12   the court could rule on his motion to reduce sentence. Mot. for TRO, ECF No. 146. The court
13   held a status conference on the matter that afternoon, ECF No. 149, and allowed the government
14   to file an expedited opposition to both motions, ECF No. 150, which it did, ECF No. 151. The
15   government notified the court early on the morning of April 14, 2020 that defendant had left FCI
16   Taft on an early morning transport. The court then denied the request for a TRO as moot, and
17   allowed defendant to notify the court whether he intended to maintain the original motion after
18   his transfer. Order, ECF No. 152. Defendant responded to the court’s order explaining that he
19   intended to maintain his original motion before the court and providing supplemental argument.
20   Renewed Mot. The government replied. Gov’t Response, ECF No. 155. The court resolves the
21   motion for compassionate release below.
22   II.    LEGAL STANDARD
23                  Defendant brings his motion for release under 18 U.S.C. § 3582(c)(1)(A)(i), which
24   allows a court to modify a sentence under certain circumstances. Under the current version of the
25   statute, a motion for modification may be made by either the Director of the BOP or by a
26   defendant “after the defendant has fully exhausted all administrative rights to appeal[.]” 18
27   U.S.C. § 3582(c)(1)(A).
28
                                                       3
      Case 2:15-cr-00003-KJM Document 156 Filed 05/08/20 Page 4 of 10

 1                   In deciding whether to modify a sentence and grant compassionate release
 2   following exhaustion, as relevant here, a district court engages in a two-step process. First, it
 3   must consider the familiar 18 U.S.C. § 3553(a) factors applicable at the original sentencing, to the
 4   extent they remain applicable at the time a motion is brought. 18 U.S.C. § 3582(c)(1)(A).
 5   Second, the court must find that “extraordinary and compelling reasons warrant such a
 6   reduction.” Id. An alternative provision provides for consideration of a motion by a defendant
 7   who is 70 years or older, and so is not applicable here. 18 U.S.C. § 3582(c)(1)(A)(ii).
 8                   The Sentencing Commission has addressed what qualifies as “extraordinary and
 9   compelling reasons” to release a defendant from BOP custody in a policy statement. See
10   U.S.S.G. § 1B1.13. Defendant argues the policy statement is not binding as it precedes adoption
11   of the First Step Act, which amended § 3582 on December 21, 2018 and provided for defendants’
12   ability to bring this motion in the first place. Mot. at 12 (citing, inter alia, United States v.
13   Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024 (S.D. Cal. Mar. 3, 2020) (“[A] growing
14   number of district courts have concluded the Commission lacks an applicable policy statement
15   regarding when a judge can grant compassionate release[.]”). The government argues the policy
16   statement is still binding, citing Dillon v. United States, 560 U.S. 817, 827 (2010). Opp’n at 10.
17                   Since passage of the First Step Act, many courts have held that the policy-
18   statement provision, previously applicable to § 3582, “no longer fits with the statute,” United
19   States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019), because
20   it has not been amended since the First Step Act to reflect that both defendants and the BOP may
21   move for compassionate release. See United States v. Allen, No. 2:17-CR-0229-TOR-12, 2019,
22   WL 6529113, at *2 (E.D. Wash. Dec. 4, 2019); United States v. Willingham, No. CR113-010,
23   2019 WL 6733028, at *2 (S.D. Ga. Dec. 10, 2019) (noting “[i]n at least four judicial districts,
24   courts have determined that the First Step Act signaled an intent from Congress that district courts
25   may now consider whether extraordinary and compelling reasons for compassionate release exist
26   other than those delineated in U.S.S.G. § 1B1.13 n.1”). Nevertheless, courts in this district often
27   “turn[] to U.S.S.G. § 1B1.13 to provide guidance on the ‘extraordinary and compelling reasons’
28   that may warrant a reduction in sentence.” United States v. Esparza, No. 1:07-CR-00294-BLW,
                                                          4
      Case 2:15-cr-00003-KJM Document 156 Filed 05/08/20 Page 5 of 10

 1   2020 WL 1696084, at *2 n.2 (D. Idaho Apr. 7, 2020) (quoting United States v. Gonzalez, No.
 2   2:18-CR-0232-TOR-15, 2020 WL 1536155, at *2 (E.D. Wash. March 31, 2020)); see also Riley
 3   v. United States, No. C19-1522 JLR, 2020 WL 1819838, at *8 (W.D. Wash. Apr. 10, 2020) (“In
 4   the absence of contrary controlling authority, and given the limited statutory exceptions to the
 5   general rule of the finality of judgments, this court will continue to follow the guidance of the
 6   Sentencing Commission’s policy statement limiting the scope of “extraordinary and compelling
 7   reasons” that warrant compassionate release under § 3582(c)(1).” (citing Dillon v. United States,
 8   560 U.S. 817, 827 (2010))); but see United States v. Rodriguez, No. 17-cr-00021-WHO-1, 2019
 9   WL 6311388, at *7 (N.D. Cal. Nov. 25, 2019) (“This court follows the growing number of
10   district courts that have concluded that, in the absence of applicable policy statements, courts can
11   determine whether any extraordinary and compelling reasons other than those delineated in
12   U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) warrant compassionate release.”); United States v. Chan, No.
13   96-cr-00094-JSW-13, 2020 WL 1527895, at *4–5 (N.D. Cal. March 31, 2020) (noting split in
14   authority and following Rodriguez).
15                  The court refers to the Sentencing Commission’s policy statement for guidance,
16   but need not determine here whether it is binding in this context. The relevant policy statement
17   outlines four categories of circumstances that may constitute ‘extraordinary and compelling
18   reasons’ for a sentence reduction:
19                  (1) the defendant suffers from a medical condition that is terminal or
                    substantially diminishes the defendant’s ability to provide self-care
20                  in a correctional environment; (2) the defendant is at least 65 years
                    old, is experiencing a serious deterioration in health due to the aging
21                  process, and has served at least 10 years or 75% of his or her term of
                    imprisonment; (3) family circumstances involving the death or
22                  incapacitation of the caregiver of the defendant’s minor child or the
                    incapacitation of the defendant's spouse or registered partner; or (4)
23                  other reasons, other than or in combination with the other listed
                    circumstances, that are extraordinary and compelling.”
24

25   United States v. Allen, No. 2:17-CR-0229-TOR-12, 2019 WL 6529113, at *2 (E.D. Wash. Dec. 4,
26   2019) (citing U.S.S.G. § 1B1.13, Application Note 1).
27

28
                                                        5
       Case 2:15-cr-00003-KJM Document 156 Filed 05/08/20 Page 6 of 10

 1   III.   DISCUSSION
 2          A.      Exhaustion
 3                  As a threshold matter, defendant must meet the exhaustion requirements of § 3582
 4   before the court can consider motion for compassionate release. Though it argues defendant had
 5   not met the exhaustion requirements at the time of its opposition, the government suggests
 6   defendant would have met the exhaustion requirement once thirty days has passed since he filed
 7   his request with BOP, on May 1, 2020. Gov’t Not. at 1. Generally, exhaustion requires
 8   defendant seek compassionate release with the BOP and exhaust all appeals or show that at least
 9   30 days have lapsed and BOP has failed to respond to defendant’s request, whichever is earlier.
10   See United States v. Miller, No. 2:16-CR-00269-BLW, 2020 WL 113349, at *2 (D. Idaho Jan. 8,
11   2020) (citing 18 U.S.C. § 3582(c)(1)(A)). Here, defendant originally filed his request for release
12   to home detention to avoid transfer to a new facility on April 4, 2020, using a form evidently
13   available to him at FCI Taft; he directed his request to “Steven Merlak, Warden.” Mot. at 9–10;
14   Mot., Ex. 4, ECF No. 143-4, at 1. On April 6, 2020, defendant received a copy of a blanket
15   memo response addressed to “Camp Inmate Population” from “D. Patrick, Executive
16   Assistant/Grievance Coordinator,” saying that “individual responses will not be provided, nor will
17   any future requests regarding this same matter be addressed”; rather “due to the current decision
18   by the Bureau of Prisons to close the facility and the subsequent transfer of all inmates, each of
19   you will have to make this request at your new facility.” Mot., Ex. 5 at 1. The response also
20   notes that FCI Taft staff had “not been provided guidance by [] BOP regarding the Attorney
21   General’s Memorandums involving any revised procedures for an inmate’s placement on Home
22   Confinement. Therefore current procedures will remain in place.” Id.
23                  In its response to plaintiff’s renewing his motion for release, the government
24   argued defendant had not satisfied the exhaustion requirement for two reasons: (1) because he had
25   not re-filed his request at his new facility and (2) as of the date of the government’s response, it
26   had not been thirty days since defendant filed his original request with the BOP. Gov’t Resp. at
27   2–3.
28
                                                        6
      Case 2:15-cr-00003-KJM Document 156 Filed 05/08/20 Page 7 of 10

 1                  As for the government’s second argument, it is unclear whether the thirty-day
 2   timeline has “lapsed” if the BOP has responded to defendant’s request, as it has done here. The
 3   text of § 3582(c)(1) is not a model of clarity; it provides that defendant may file a motion with the
 4   court after “the defendant has fully exhausted all administrative rights to appeal a failure of the
 5   Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the
 6   receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18
 7   U.S.C. § 3582(c)(1)(A). A sister court explained the confusion over the phrase “or the lapse of 30
 8   days from the receipt of such a request by the warden” in United States v. Weidenhamer, No. CR-
 9   16-01072-001-PHX-ROS, 2019 WL 6050264 (D. Ariz. Nov. 8, 2019), and concluded “the better
10   reading is to require administrative exhaustion if a warden acts on a request within 30 days,”
11   reasoning that Congress intended to allow defendants to file a motion with the court without
12   pursuing administrative appeals only if the BOP failed to respond to a request promptly. Id at *4.
13   (“If the warden acts on that request in a timely matter, it is appropriate to require a defendant to
14   pursue an administrative appeal.”). There is no binding authority on the issue, however. The
15   government reads the statute to mean defendant may file a motion thirty days after making his
16   request with BOP, regardless of whether BOP responds to the request or not. See Gov’t Response
17   at 3 (“Only after 30 days from the BOP’s receipt of [defendant’s request made on April 4, 2020]
18   can this Court consider defendant’s motion.”).
19                  The court need not resolve any question of statutory construction here, because as
20   of the date of this order, 30 days have passed since the date defendant administratively filed his
21   reduction in sentence request. Gov’t Response at 1–2 (“Thirty days from the date Johnson
22   administratively filed his reduction in sentence request is May 4, 2020.”). Because the
23   government effectively concedes defendant has met the exhaustion requirement, the court
24   assumes defendant has exhausted without reaching the question of how to interpret the statutory
25   text of § 3582(c)(1), and proceeds to consider the merits of the motion below.
26          B.      “Extraordinary and Compelling Reasons”
27                  Defendant argues the COVID-19 pandemic constitutes a compelling reason for his
28   release. See Mot. at 14. Specifically, he contends he is “at increased risk of heart and respiratory
                                                        7
      Case 2:15-cr-00003-KJM Document 156 Filed 05/08/20 Page 8 of 10

 1   complications from COVID-19” because he “has a congenital heart defect, was a cigar and pipe
 2   tobacco smoker, and has several years of smoke and fume exposure from wildland firefighting.”
 3   Id. at 16 (citing Mot., Ex. 4, ECF No. 143-4, at 2–3 (defendant’s Inmate Request to Staff
 4   explaining same); Adult Congenital Heart Association, COVID-19 (Coronavirus): What It Means
 5   for Adults with Congenital Heart Disease4); PSR ¶¶ 52, 60–63, ECF No. 134 (sealed) (stating
 6   defendant’s mother advised he was born with a severe heart defect “which he grew out of at age
 7   13”)). The court notes defendant has not provided verified medical records, or verified his own
 8   statements, but the short timeline on which this motion was made may explain the somewhat thin
 9   evidentiary record provided.
10                  Factually, the government challenges only defendant’s claim that he has a
11   congenital heart condition, pointing out that the presentencing report states defendant’s mother
12   reports he grew out of the condition at age thirteen. Opp’n at 2 (citing PSR ¶ 52). In his April 4
13   request to BOP, defendant himself says he “had an A-V Malformation and Valvular stenosis,”5
14   suggesting these are conditions he had in the past. Mot., Ex. 4 at 3. He also references his smoke
15   inhalation from six years of wildland firefighting and a family history of lung cancer, diabetes
16   and sleep apnea, without saying he himself has those conditions. Id.
17                  The Centers for Disease Control and Prevention (CDC) recognizes that “serious
18   heart conditions” “particularly if not well controlled” and immunocompromise due to factors
19   including smoking may render an individual at a higher risk for severe illness from COVID-19.
20

21
            4
22           https://www.achaheart.org/your-heart/health-information/covid-19-coronavirus-what-it-
     means-for-adults-with-congenital-heart-disease/.
23
            5
24            An “A-V Malformation” appears to reference a condition called arteriovenous
     malformation, “an abnormal tangle of blood vessels connecting arteries and veins, which disrupts
25   normal blood flow and oxygen circulation.” Arteriovenous malformation, Mayo Clinic (May 17,
     2019), https://www.mayoclinic.org/diseases-conditions/arteriovenous-malformation/symptoms-
26   causes/syc-20350544. “Valvular stenosis” is a heart disease condition related to the stiffening of
     the heart valve tissues. Valve Disease Types, Cleveland Clinic (last updated July 19, 2019),
27
     https://my.clevelandclinic.org/health/diseases/17600-valve-disease-types.
28
                                                       8
      Case 2:15-cr-00003-KJM Document 156 Filed 05/08/20 Page 9 of 10

 1   CDC, Information for Healthcare Professionals: COVID-19 and Underlying Conditions.6
 2   Applicable CDC Guidance for Correctional & Detention Facilities notes that the circumstances in
 3   these types of facilities present “unique challenges for control of COVID-19 transmission among
 4   incarcerated/detained persons, staff, and visitors,” with the observation that “[c]onsistent
 5   application of specific preparation, prevention, and management measures can help reduce the
 6   risk of transmission and severe disease from COVID-19.” CDC, Interim Guidance on
 7   Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities
 8   (March 23, 2020)7. Some courts have also concluded, not unreasonably, that “[t]he danger of
 9   COVID-19 to high-risk individuals who are imprisoned is likely much greater than to those who
10   are free to take their own protective measures.” United States v. Esparza, No. 1:07-CR-00294-
11   BLW, 2020 WL 1696084, at *2 (D. Idaho Apr. 7, 2020) (footnote omitted).
12                  Nonetheless, assuming without deciding that an increased risk of life-threatening
13   complications from COVID-19 is an “extraordinary and compelling reason” warranting
14   compassionate release under the relevant policy statement, on the record before it, the court
15   concludes that defendant has not shown his health condition is so serious as to put him at great
16   risk in the face of potential exposure to COVID-19, so as to warrant granting his motion for
17   compassionate release. He is young, at 31 years of age, which does not eliminate risk, but his age
18   does not correspond with the CDC’s identification of persons 65 years or older. Although
19   younger persons with serious health conditions can be high risk, defendant’s self-reported history
20   of smoking, occupational smoke inhalation and a heart condition, without more, also does not
21
            6
22              The CDC also lists the following underlying medical conditions as increased risk
     factors: chronic lung disease or moderate to severe asthma; immunocompromising factors such as
23   cancer treatment, smoking, bone marrow or organ transplantation, immune deficiencies, poorly
     controlled HIV or AIDS, and prolonged use of corticosteroids and other immune weakening
24
     medications; severe obesity (body mass index [BMI] of 40 or higher); diabetes; chronic kidney
25   disease undergoing dialysis; and liver disease. CDC, Information for Healthcare Professionals:
     COVID-19 and Underlying Conditions (last updated April 6, 2020),
26   https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-conditions.html.

27          7
              https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-
28   detention.pdf.
                                                        9
      Case 2:15-cr-00003-KJM Document 156 Filed 05/08/20 Page 10 of 10

 1   bring him within the ambit of the CDC’s high-risk criteria, and there is insufficient evidence to
 2   conclude his heart condition is currently sufficiently serious. Thus on this record, the court
 3   cannot find that defendant faces an “unprecedented, extremely serious health risk posed by
 4   continued detention, exacerbated by [defendant’s] health conditions,” Daniels, 2020 WL
 5   1815342, at *4, warranting a reduction in defendant’s sentence to time served. Cf. Gonzalez,
 6   2020 WL 1536155, at *2–3 (finding compassionate release warranted under the “other reasons”
 7   category of USSG § 1B1.13, cmt. n.1(D) based on the COVID-19 pandemic paired with elderly
 8   defendant’s chronic obstructive pulmonary disease including significant emphysema).
 9                  Given this conclusion, the court need not reach the balance of the § 3582(c)
10   analysis.
11   IV.    CONCLUSION
12                  Defendant’s Emergency Motion for Reduction of Sentence, ECF No. 143, is
13   DENIED.
14                  This order resolves ECF No. 143.
15                  IT IS SO ORDERED.
16   DATED: May 7, 2020.
17

18

19

20

21

22

23

24

25

26

27

28
                                                       10
